 578305 NLRB No. 67DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The basis for the judge's ruling granting the General Counsel'spetition to revoke does not appear on the record.2Respondent relies on NLRB v. Health Tec Division/San Fran-cisco, 566 F.2d 1367 (9th Cir. 1978).Western Cab Company and United Steelworkers ofAmerica, AFL±CIO. Case 28±CA±10658November 12, 1991ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn February 23, 1990, the Union filed a charge inCase 28±CA±10150 alleging violation of Section
8(a)(1) and (5) of the Act based on bad-faith bar-
gaining by the Employer. On April 24, 1990, the Re-
gional Director dismissed the charge. On May 17,
1990, the Union appealed the Regional Director's dis-
missal which was based, in part, on newly discovered
evidence which accompanied the appeal. Based on this
new evidence, the Regional Director reconsidered his
decision to dismiss and, in August 1990, the Regional
Director reaffirmed the dismissal of the bad-faith bar-
gaining allegation but concluded that Respondent Em-
ployer had declared an unlawful impasse on March 15,
1990. On September 12, 1990, the Regional Director
approved an informal settlement agreement between
the Employer and the Union.On November 21, 1990, the Respondent filed a rep-resentation petition (Case 28±RM±551) which was
based on an employee-circulated petition to decertify
the Union. The decertification petition was filed during
the time the Respondent had posted a notice pursuant
to the informal settlement agreement executed on Sep-
tember 12, 1990. In addition to providing that the Re-
spondent would recognize and bargain with the Union,
the informal settlement agreement also provided that
the union certification year would be extended from
September 12 to November 12, 1990.Thereafter, the Employer withdrew recognition fromthe Union which resulted in the filing of the instant
charge. In his complaint, the General Counsel contends
that since a settlement agreement executed by the em-
ployer provided that the Employer would recognize
and bargain with the Union, the withdrawal of recogni-
tion was not privileged because a reasonable period of
time for bargaining had not elapsed before the Em-
ployer withdrew recognition.A hearing in this matter was held before Administra-tive Law Judge Gerald A. Wacknov beginning on May
13 and closed on September 25, 1991. During the
hearing, the Respondent sent two letters to General
Counsel Jerry M. Hunter requesting the General Coun-
sel's consent for Field Examiner Kevin Donnellan to
give testimony in the above case. As set forth in the
Respondent's letters, the Respondent contends that
Field Examiner Donnellan was specifically informed
by the Respondent's negotiator of the Respondent's
willingness to resume bargaining on or about March
1990, that it seeks to establish, by questioningDonnellan, that he communicated this information to arepresentative of the Charging Party, and that based on
the ``most unusual'' circumstances of this case, the
General Counsel should permit Donnellan to testify.
Relying on Section 102.118 of the Board's Rules and
Regulations, the General Counsel denied both requests
for permission for Donnellan to testify. The adminis-
trative law judge granted the general counsel's motion
to quash the Respondent's subpoena of Donnellan.1On September 26, 1991, the Respondent filed a re-quest for special permission to appeal the judge's rul-
ing, contending, inter alia, that the General Counsel's
policy considerations for refusing to grant permission
for Donnellan to testify are legally insufficient, that
neither the General Counsel's policy nor Section
102.118 creates an evidentiary or procedural privilege,2that the evidence sought is clearly relevant, that the
time period between the date of any communication
Donnellan might have made to the Union and the date
that negotiations actually resumed should be consid-
ered in determining whether a reasonable time for bar-gaining had elapsed, and that the administrative law
judge's decision to quash ``constitutes an abuse of dis-
cretion and is clearly erroneous.''On October 4, 1991, counsel for the General Coun-sel filed opposition to the Respondent's appeal. The
General Counsel urges the Board to uphold the judge's
ruling to quash, arguing that (1) the General Counsel
did not abuse his discretion in denying permission for
Donnellan to testify and (2) the General Counsel has
repeatedly taken the position that the passage of time
from the alleged unlawful impasse to the signing of the
settlement agreement is, by itself, not relevant to deter-
mining whether the Respondent bargained for a rea-
sonable period of time after executing the settlement.
The General Counsel also argues that assuming
arguendo that hiatus in bargaining is relevant, the Re-
spondent's notification to a Board agent of its willing-
ness to resume bargaining does not constitute notifica-
tion to the Union of such intent.The General Counsel disputes the Respondent's reli-ance on NLRB v. Health Tec Div., supra, contendingthat Health Tec actually supports the General Coun-sel's decision where there existed no evidence that the
Employer was prejudiced. The General Counsel also
argues that the Employer could have procured testi-
mony from witnesses other than the Board agent to
support its claim that the Union was advised of the
Employer's willingness to resume bargaining. Finally,
the General Counsel argues that the Board has held
that communications to third parties are ineffective and 579WESTERN CAB CO.3The General Counsel relies on Seligman & Associate, 273 NLRB1216 (1984); W.C. McQuaide, Inc
., 237 NLRB 177 (1978); RafaireRefrigeration Corp., 207 NLRB 523 (1973); Michael M. Schaefer,246 NLRB 181 (1979).4As noted by the General Counsel, the alleged communication tothe Board agent falls under the category of a third-party communica-
tion, the effectiveness of which is questionable under the cited prece-
dent.5Member Oviatt concurs in the result. He would rely solely on thepolicy underlying Sec. 102.118, which, as he understands it, is gen-
erally to prohibit the testimony sought here, particularly where, as
here, the Respondent has not shown that other witnesses could not
testify as to the events at issue.that the Board should, therefore, deny the Respond-ent's appeal.3Having duly considered the matter, the Board hasdecided to grant the Respondent's appeal and, on ap-
peal, the judge's ruling is affirmed but without regard
to Section 102.118 of the Rules and Regulations. As-
suming arguendo the administrative law judge relied
on Section 102.118, the Board finds that the subpoena
should have been revoked on grounds that the evidence
sought is irrelevant. The Respondent makes no claim
that it authorized or requested the Board agent to com-municate to the Union its alleged ``willingness to re-
sume bargaining.'' Since the Respondent doesn't argue
that it asked the Board agent to act as a ``mediator''
or as its agent, the Respondent had no legal basis to
expect that he would.4Further, the Respondent doesnot contend that it ever independently engaged in any
conduct manifesting to the Union its asserted willing-
ness to bargain prior to its entry into the settlement
agreement nor does it contend that the Union had ever
expressed the view that it was indifferent to any will-
ingness of the Respondent to bargain. Rather, the Re-
spondent contends only that it believes the agent
would testify that, ``in accordance with his normal
practice, he conveyed [the] information to a representa-tive of the Union,'' and that the length of the periodbetween the Union's presettlement acquisition of this
information and the postsettlement date on which ne-
gotiations actually resumed should be considered in as-
sessing whether a reasonable time for bargaining
elapsed between the date of the settlement agreement
and the filing of the decertification petition.We assume arguendo that if an employer, prior toan 8(a)(5) settlement, expresses to a union its willing-
ness to bargain, the period of time between such ex-
pression and the settlement would be relevant to as-
sessing the reasonable period for bargaining after the
settlement. Notwithstanding that assumption, we find
no reason for concluding that the testimony sought by
the Respondent here is relevant. The Respondent does
not seek to show that it told the Union of its willing-
ness to bargain. Nor does the Respondent seek to show
that it told the Board agent to deliver such a message
on its behalf and that the Board agent agreed to do so.
At most, a third party (the Board agent) told the Union
that he had been told by the Respondent that the Re-
spondent was willing to bargain. In these cir-
cumstances, there is an insufficient basis for requiring
the Board agent to testify.5Accordingly,ITISORDERED
that the Respondent's request forspecial permission to appeal is granted and, on appeal,
the judge's ruling granting General Counsel's motion
to quash the subpoena is affirmed.